                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

EDWARD LEE BROWN                                                          PLAINTIFF

V.                                No. 3:18-cv-00177-DPM-JTR

RONNIE WILLIAMS, Detective;
VINCENT SCATIGNA, Officer;
HAROLD JAMES; and
STACY WARE JAMES                                                     DEFENDANTS


                 INITIAL ORDER FOR PRO SE PLAINTIFF

      You filed this federal civil rights lawsuit without a lawyer’s help. Even

though you’re not a lawyer, there are rules and procedures you must follow in your

lawsuit.

      1.     Follow All Court Rules. You must comply with the Federal Rules of

Civil Procedure as well as Local Rules for the Eastern District of Arkansas. These

rules are available online at http://www.uscourts.gov/rules-policies/current-rules-

practice-procedure     and    http://www.are.uscourts.gov/court-info/loca-rules-and-

orders/loca-rules. In particular, Local Rule 5.5(c)(2) explains requirements for

plaintiffs who aren’t represented by a lawyer.

                    If your address changes, you must promptly notify the Clerk and

                     the other parties in the case. If you don’t keep the Court informed
                    about your current address, your lawsuit can be dismissed

                    without prejudice.

                   You must monitor the progress of your case and prosecute it

                    diligently.

                   You must sign all papers filed with the Court; and each paper you

                    file must contain your current address.

                   If the Court issues an Order directing you to do something by a

                    certain date, and you don’t, then your case may be dismissed

                    without prejudice.

      2.     No Right to Appointed Counsel. This is a civil case. Unlike in a

criminal case, you have no right to an appointed lawyer. If your case goes to a jury

trial, though, the Court will appoint a lawyer to help you before trial.

      3.     Do Not File Discovery Requests.             Discovery requests -- like

interrogatories and requests for documents – should not be filed with the Court.

Instead, discovery requests should be sent to the Defendant’s lawyer (or directly to

the Defendant if he or she is not represented by a lawyer). Don’t send any discovery

requests to a Defendant until after that Defendant has been served with the

complaint.

      4.     Only Send Documents in Three Situations.                 You may send

documents or other evidence to the Court only if: (1) they are attached to a Motion

                                           2
for Summary Judgment, (2) they are attached to your response to a Motion for

Summary Judgment, or (3) the Court orders you to send documents or other

evidence.

      5.     Provide a Witness List Before Trial. If your case goes to trial, you’ll

be asked for a witness list as your trial date approaches. After reviewing the witness

list, the Court will subpoena necessary witnesses for you.

      IT IS SO ORDERED this 22nd day of January, 2019.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                          3
